                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110                   c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                              61 South Paramus Road, Suite 250
Tel: (845) 352-0206                                  Paramus, NJ 07652
Fax: (845) 352-0481                                  Tel: (201) 928-1100

                                        February 5, 2020


The Honorable Judge Jesse M. Furman
United States Courthouse
40 Centre Street, Room 2202
New York, NY 10007-1312

       Re: 1:19-cv-03922-JMF, Malibu Media, LLC v. John Doe, Subscriber ID
       100.12.193.215- Plaintiff’s Second Motion to Extend the Deadline to File Joint
       Discovery/Case Management Plan and Request for Adjournment of the Initial Pretrial
       Conference Set for February 11, 2020 at 3:15 p.m.

Dear Judge Furman:

       Plaintiff, Malibu Media, LLC, moves for entry of an order extending the time within which

Plaintiff has to file a Joint Discovery/ Case Management Plan currently set for February 6, 2020

and adjourn the Initial Pretrial Conference on February 11, 2020, and states:

       1.      Plaintiff filed a complaint against the Internet subscriber assigned IP address

100.12.193.215 (“Defendant”) alleging that Defendant copied and distributed one or more of

Plaintiff’s copyrighted works. See CM/ECF 1.

       2.      Since Defendant was only known to Plaintiff by Defendant’s IP address, in order

to obtain Defendant’s true identity, Plaintiff filed a Motion for Leave to Serve a Third-Party

Subpoena on the Defendant’s Internet Service Provider seeking Defendant’s identity [CM/ECF 7].

       3.      On May 24, 2019, Plaintiff was granted leave to serve a third-party subpoena on


                                                1
Defendant’s ISP, Verizon to obtain the Defendant’s identifying information [CM/ECF 13].

Plaintiff issued the Subpoena May 25, 2019 and received the ISP’s response on or about October

10, 2019.

       4.      Pursuant to the Court’s Protective Order, Plaintiff is barred from disclosing

Defendant’s name in any filing. As such, prior to amending the Complaint, Plaintiff filed a Motion

for Leave to File Amended Complaint, Summons, and Return of Service Under Seal [CM/ECF

16]. On November 26, 2019 this Court granted Plaintiff’s Motion to File its Amended Complaint

and Summons Under Seal [CM/ECF 18].

       5.      On December 6, 2019, Plaintiff filed its Redacted Amended Complaint to name the

Defendant [CM/ECF 18] and requested that the Clerk issue a summons as to the Defendant.

       6.      Upon receipt of the issued summons, Plaintiff sent the Amended Complaint and

summons to its process server. After multiple unsuccessful service attempts, Plaintiff filed its

Motion Seeking Leave to Serve Defendant by Alternate Means which was Granted on January 27,

2020 [CM/ECF 23]. On February 4, 2020, Plaintiff was notified by its process server that, service

was effectuated by posting the pleadings outside Defendant’s Last Known Address and by mailing

a copy of the pleadings via USPS Certified Mail.

       7.      Pursuant to the Court’s Order, an initial Conference is set for February 11, 2020 at

3:15 PM. The parties are due to meet, prepare, and file a proposed Joint Discovery Case

Management Plan by February 6, 2020. However, because Defendant was just recently served

with process, Plaintiff has not yet served its initial disclosures or been able to discuss discovery

deadlines with Defendant.

       8.      For the foregoing reasons, Plaintiff respectfully requests an adjournment of the

Initial Pretrial Conference until after Defendant has had the opportunity to retain counsel, and
thereafter for the parties to serve its initial disclosures and confer regarding discovery deadlines.

       9.      This motion is made in good faith and not for the purpose of undue delay.

       10.     The parties will not be prejudiced by the granting of this extension.

       11.     This is the Second request for an adjournment.

       WHEREFORE, Plaintiff respectfully requests an adjournment of the Initial Pretrial

Conference set for February 11, 2020 and an extension of the deadline to file the Joint Discovery/

Case Management Plan.


       Dated: February 5, 2020                         Respectfully submitted,

                                               By:     /s/ Kevin T. Conway
                                                       Kevin T. Conway, Esq. (KC-3347)
                                                       80 Red School House Road, Suite 110
                                                       Spring Valley, New York 10977-6201
                                                       T: 845-352-0206
                                                       F: 845-352-0481
                                                       E-mail: ktcmalibu@gmail.com
                                                       Attorney for Plaintiff



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                              By: /s/ Kevin T. Conway



Application GRANTED. The initial pretrial conference currently scheduled for February 11, 2020, is
hereby ADJOURNED to March 10, 2020, at 3:00 p.m. The Clerk of Court is directed to terminate
ECF No. 27. SO ORDERED.




February 6, 2020
